UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2013 SOURCE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Delaware 033-26828 80-0142655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Level6/97 Pacific Highway North Sydney NSW 2060 Australia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +61 2 8907-2500 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 9.01 Financial Statements and Exhibits. (a) Financial statements of Moneytech. Audited Consolidated Financial Statements of Moneytech Limited and Subsidiaries as of June 30, 2012 and 2011 (1) Unaudited Condensed Consolidated Financial Statements of Moneytech Limited and Subsidiaries as of and for the nine month period ended March 31, 2013 (b) Pro forma financial statements of the Company. Unaudited Pro Forma Condensed Combined Balance Sheet as of March 31, 2013 Unaudited Pro Forma Condensed Combined Income Statement for the Nine Months ended March 31, 2013 Unaudited Pro Forma Condensed Combined Income Statement for the Year Ended June 30, 2012 (d) Exhibits Exhibit No. Description Escrow Agreement (1) (1)Previously Filed 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 12, 2013 SOURCE FINANCIAL, INC. By: /s/Hugh Evans Hugh Evans President and Chief Executive Officer 3 MONEYTECH LIMITED AND SUBSIDIARIES INTERIM FINANCIAL STATEMENTS MARCH 31, 2013 (UNAUDITED) INDEX TO UNAUDITED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheet F-3 Condensed Consolidated Statement of Operations and Comprehensive Loss F-4 Condensed Consolidated Statement of Cash Flows F-5 Notes to Condensed Consolidated Financial Statements F-6 F-2 MONEYTECH LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET AS AT MARCH 31, 2013 (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ Trade receivables Inventories Deferred tax assets Other assets TOTAL CURRENT ASSETS NON-CURRENT ASSETS Intangible assets Deferred tax assets Property, plant and equipment TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Trade and other payables $ Wholesale loan facility Provisions TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Captial reserve Convertible loan Shareholder loans TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES EQUITY Common Stock - no par value;111,676,854 shares issued and outstanding Other accumulated comprehensive gain (loss) ) Accumulated Deficit ) TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ The accompanying notes are an integral part of these financial statements F-3 MONEYTECH LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED MARCH 31, 2013 and 2012 (UNAUDITED) March 31, Revenue $ $ Cost of sales Gross profit Bad debt expenses Payroll expenses Occupancy expenses Administration expenses Depreciation and amortization expenses Loss from operations ) ) Other (Income) Expense Interest income ) ) Other income ) ) Finance costs Other (Income) Expense ) ) Loss before income tax ) ) Income tax expense Net loss ) ) Other comprehensive income (loss) Foreign currency translation ) Comprehensive loss $ ) $ ) Earnings per share from net loss Basic ) ) Diluted ) ) Weighted average number of shares outstanding: Basic & diluted Diluted The accompanying notes are an integral part of these financial statements F-4 MONEYTECH LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2013 and 2012 (UNAUDITED) March 31, Net loss $ ) $ ) Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation & amortization (Increase) / decrease in assets: Trade receivables ) ) Inventories ) Deferred tax assets - Other receivable - Other assets ) ) Increase/ (decrease) in current liabilities: Trade payables ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Purchase of subsidiary ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Wholesale loan facility ) Capital Reserve Repayment of borrowings ) - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) / increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ $ Interest payments $ $ The accompanying notes are an integral part of these financial statements F-5 MONEYTECH LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (UNAUDITED) Note 1 – ORGANIZATION Moneytech Limited was incorporated under the laws of the Australia on September 9, 2003.Through its wholly owned subsidiaries, Moneytech Finance Pty Ltd and Moneytech Services Pty Ltd, it offers working capital, trade and debtor finance solutions, to small and medium sized businesses. Moneytech delivers its product offerings through ‘The Moneytech Exchange’, which is a real-time core banking platform, developed in-house and which continues to be upgraded with the support of the Australian Federal Government’s Research and Development program. The Moneytech Exchange serves as the backbone of the business by providing internet style banking access to Moneytech’s customers and back-office systems to Moneytech staff. When used in these notes, the terms "Company," "we," "our," or "us" mean Moneytech Limited and its Subsidiaries. Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements were prepared in conformity with generally accepted accounting principles in the United States of America (“US GAAP”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to U.S. GAAP rules and regulations for presentation of interim financial information. Therefore, the unaudited condensed interim financial statements should be read in conjunction with the audited annual financial statements for the years ended June 30, 2012 and 2011. Current and future financial statements may not be directly comparable to the Company’s historical financial statements. Accordingly, the results of operations for the interim period are not necessarily indicative of the results to be expected for any other interim period or for the full year. Principles of Consolidation The consolidated financial statements include the accounts of Moneytech Limited and its wholly owned subsidiaries Moneytech Finance Pty Ltd and Moneytech Services Pty Ltd, and are collectively referred to as the Company.All material intercompany accounts, transactions and profits were eliminated in consolidation. Equity Investments The Company uses the equity method of accounting for investments when the percentage of ownership of the investment is between 20% and 50%.The Company includes the proportionate share of the profit or loss as part of the carrying value of the investment. Liquidity Matters Based upon its current projection of revenue, management believes that its current cash position and available financing provide sufficient resources and operating flexibility through at least the next twelve months. However, there can be no assurance that projected revenue growth and improvement in operating results will occur or that the Company will successfully implement its plans. In the event cash flow from operations is not sufficient, additional sources of financing will be required in order to maintain the Company’s current operations. Whereas management believes it will have access to other financing sources, no assurance can be given that such additional sources of financing will be available on acceptable terms, on a timely basis or at all. F-6 Foreign Currency Translation and Comprehensive Income (Loss) The accounts of Moneytech Limited and subsidiaries were maintained, and its financial statements were expressed, in AUD. Such financial statements were translated into USD with the AUD as the functional currency.All assets and liabilities were translated at the exchange rate at the balance sheet date, stockholder’s equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period.Transactions in foreign currencies are initially recorded at the functional currency rate ruling at the date of transaction.Any differences between the initially recorded amount and the settlement amount are recorded as a gain or loss on foreign currency transaction in the consolidated statements of operations. The resulting translation adjustments are reported under other comprehensive income as a component of shareholders’ equity.There were no significant fluctuations in the exchange rate for the conversion of AUD to USD after the balance sheet date. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Revenue Recognition Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is probable. Revenue generally is recognized net of allowances for returns and any taxes collected from customers and subsequently remitted to governmental authorities. Cost of Revenue Cost of revenue includes; programs licensed; operating costs related to product support service centers to drive traffic to our websites, costs incurred to support and maintain products and services, including inventory valuation adjustments; costs associated with the delivery of consulting services; and the amortization of capitalized research and development costs. Capitalized research and development costs are amortized over the estimated lives of the products. Research and Development Research and development expenses include payroll, employee benefits, and other headcount-related expenses associated with product development. Research and development expenses also include third-party development and programming costs, localization costs incurred to translate software for international markets, and the amortization of purchased software code and services content. Such costs related to software development are included in research and development expense until the point that technological feasibility is reached, which for our software products, is generally shortly before the products are released to manufacturing. Once technological feasibility is reached, such costs are capitalized and amortized to cost of revenue over the estimated lives of the products. Income Taxes The Company utilizes FASB Accounting Standards Codification (ASC) Topic 740, Income Taxes, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that were included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company follows FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (codified in FASB ASC Topic 740). When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits is classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. F-7 Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities.The Company places its cash in what it believes to be credit-worthy financial institutions.The Company has a diversified customer base, most of which are in Australia.The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures.The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Risks and Uncertainties The Company is subject to risks from, among other things, competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed.Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Equivalents Cash and equivalents include cash in hand and cash in demand deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less.At March 31, 2013, the Company had $5,583,748 in cash, of which no deposits were covered by insurance.The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. Allowance for Doubtful Accounts The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.The allowance for doubtful accounts was $595,112 at March 31, 2013. Inventory Inventories are valued at the lower of cost (determined on a weighted average basis) or market.Management compares the cost of inventories with the market value and allowance is made to write down inventories to market value, if lower.As of March 31, 2013, inventory only consisted of finished goods. Property, Plant & Equipment Property and equipment is stated at cost and depreciated using the straight-line method over the shorter of the estimated useful life of the asset or the lease term. The estimated useful lives of our property and equipment are generally as follows: computer software developed or acquired for internal use, threeto 10 years; computer equipment, two to three years; buildings and improvements, five to 15 years; leasehold improvements, two to 10 years; and furniture and equipment, one to five years. Land is not depreciated. F-8 Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and equivalents, restricted cash, accounts receivable, accounts payable, accrued liabilities and short-term debt, the carrying amounts approximate their fair values due to their short maturities.ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company.ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures.The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest.The three levels of valuation hierarchy are defined as follows: Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity,” and ASC 815. As of March 31, 2013, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value. Earnings Per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is computed similar to basic net income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all the potential common shares, warrants and stock options had been issued and if the additional common shares were dilutive. Diluted EPS is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method for the outstanding options and the if-converted method for the outstanding convertible preferred shares. Under the treasury stock method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Under the if-converted method, convertible outstanding instruments are assumed to be converted into common stock at the beginning of the period (or at the time of issuance, if later). F-9 The following table sets for the computation of basic and diluted earnings per share for period ended March 31, 2013and 2012: March 31 Basic: Net Loss $ ) $ ) Weighted average common shares outstanding Earnings per share $ ) $ ) Diluted: Net loss $ ) $ ) Weighted average common shares outstanding Plus: assumed conversion of convertible loan and option Common and potential common shares Diluted earnings per share $ ) $ ) Intangible Assets All of our intangible assets are subject to amortization and are amortized using the straight-line method over their estimated period of benefit, ranging from one to 10 years. We evaluate the recoverability of intangible assets periodically by taking into account events or circumstances that may warrant revised estimates of useful lives or that indicate the asset may be impaired. Note 2 – OTHER ASSETS Other assets consist of the following as of March 31, 2013: Research and development grant receivable $ Insurance claim receivable Other receivable Prepaid expenses Deposits $ Note 3 – INTANGIBLE ASSETS Intangible assets consist of the following as of March 31, 2013: Moneytech software $ Goodwill Accumulated amortization ) $ The intangible assets are amortized over 10-12 years.Amortization was $323,942 for the period ended March 31, 2013. F-10 Note 4 –LOANS CURRENT: Wholesale loan facility $ $ Wholesale Loan Facility The Company has a secured bank overdraft with a bank in Sydney Australia for up to AUD $25,000,000 for the company to use.The overdraft is secured mainly by their trade receivables.Interest rate charges at the bank reserve rate plus margin from the bank.The agreement is currently set to expire on December 31, 2013 that can be renewed annually in September.Interest expenses related to the loan for the nine months ended March 31, 2013 was approximately USD $1,410,596and is included in cost of sales. NON-CURRENT LIABILITIES: Cash reserve $ Convertible loan Shareholders loans $ Cash Reserve The Company is required to maintain certain cash reserves with its senior debt provider in accordance with the Receivables Purchase Agreement (RPA) between the parties. The Required Cash Reserve amount may be provided by the Company or its customers and is held in a ‘Cash Reserve Account’ with its senior debt provider in accordance with the RPA terms and conditions. The Required Cash Reserve balance is adjusted based on the RPA and the total facility limit provided to the Company by the senior debt. Convertible Loan The company has a convertible loan balance for AUD $50,000 with one shareholder. The loan can be redeemed for 530,000 share of common stock that expire on September 30, 2014 Shareholders Loan The Company has an accrued interest amount payable to a shareholder in the amount of AUD$165,153 as of June 30, 2012 and 2011. The amount is due by July 31, 2013.There is no interest charged on the balance. The shareholder also had an option to purchase 37,500,000 shares of common stock which expired on March 31, 2013. Note 5 – RELATED PARTY TRANSACTIONS As of March 31, 2013, the Company paid a company controlled by its CEO for consulting services in the amount of $32,603. Note 6 – INCOME TAX As of March 31, 2013, the Company had approximately $7,211,904 in net operating loss (“NOL”) carry forward available to offset future taxable income.The NOLs can be carried forward without expiration in Australia.The deferred tax asset as of June 30, 2012 consists of the tax benefit of the NOL carry forward.Management believes that the NOLs will be realized in the near future and therefore no allowance was provided.Accordingly, the company as of March 31, 2013 has deferred tax asset of $2,169,830,$416,640 has been reported as current deferred tax assets and $1,753,190 has been reported as non-current deferred tax asset. F-11 The following is a reconciliation of the provision for income taxes as the US federal income tax rate to the income taxes reflected in the Statements of Operations and Comprehensive Loss for the nine months ended March 31, 2013 and 2012, respectively: March 31, 2013 U.S. State International Total Current $
